ALLREAD, PJ.
We have carefully read the record and we think it is clear that by the deed from the Starks to the local Association the Association took the real estate. The amount of the consideration to be attributed to the loss upon the sale of the real estate was to be determined. When the real estate was conveyed by the deed from the Starks to it, they must have assumed that the value of the real estate must have been equal to the mortgage. There is no showing to the contrary and that would necessarily be the presumption in which this court must indulge.
We are of the view that the opinion of Judge Snediker holding in favor of the plaintiffs as to the ownership of the $1300.00 certificate is correct and should be followed by this court. The same judgment is hereby rendered as was rendered in the court below.
HORNBECK and KUNKLE, JJ, concur.